This suit, an action in trespass to try title, was filed in Montgomery County by Emma Johnson and certain other parties as plaintiffs against appellee, E. C. Wooldridge, to recover the title and possession of an undivided interest in a certain tract of land in Montgomery County. Appellee answered by demurrers, and by pleas of not guilty, and of the five and ten year statutes of limitations. Vernon's Ann.Civ.St. arts. 5509, 5510. On trial to the court without a jury, judgment was entered to the effect "that the plaintiffs, except Emma Johnson, have no right, title, or demand in or to" the land in controversy; by the judgment Emma Johnson was "vested with the life estate in and to one-third of an undivided one-half of the above described lands." Appellants present only one theory of error — the construction of the deed dated the 26th day of October, 1893, recorded in Vol. 12, page 504 of the deed records of Montgomery County from N.C. Golding to Adeline Young, the common source. We pretermit a discussion of appellants' theory of error because under the undisputed evidence appellee had title to all the land in controversy except as to Emma Johnson by the statutes of limitations regularly plead by him.
The judgment of the lower court is affirmed.